                     2:03-cr-20027-JES-DGB # 93     Page 1 of 2
                                                                                        E-FILED
                                                               Friday, 24 May, 2019 01:26:24 PM
                                                                   Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

             Plaintiff,

vs.                                               Case No. 03-20027

DANNY DIXON,

             Defendant.

                   MOTION TO WITHDRAW AS COUNSEL

      Now comes Thomas W. Patton, Federal Public Defender, and moves to

withdraw as court-appointed counsel. In support, he states:

      1.     Pursuant to Administrative Order 19-MC-1001, the Court appointed

the Federal Public Defender’s Office to represent the Defendant on his request

for a reduced sentence under the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194 (Dec. 21, 2018).

      2.     After reviewing Mr. Dixon’s case, counsel has determined that Mr.

Dixon is eligible for a reduction. He has communicated with the United States

and Mr. Dixon to try to reach an agreed sentence reduction.

      3.     Counsel has conferred extensively with Mr. Dixon about a proposed

agreement and litigation strategies. After lengthy consultation, Mr. Dixon has

decided he would prefer to litigate this matter by himself without the assistance

of undersigned counsel, and he has told counsel to move to withdraw.

                                         1
                     2:03-cr-20027-JES-DGB # 93      Page 2 of 2




      4.     A defendant does not have the right to counsel to seek a sentence

reduction under the First Step Act. Cf. United States v. Foster, 706 F.3d 887, 888

(7th Cir. 2013).

      5.     Mr. Dixon should thus be permitted to proceed pro se on his motion

for sentence reduction.

      WHEREFORE, undersigned counsel respectfully requests that the Court

enter an order allowing him to withdraw and permitting the Defendant to

proceed pro se

                                              Respectfully submitted,


                                              BY:   /s/ Thomas W. Patton
                                                    THOMAS W. PATTON
                                                    Federal Public Defender
                                                    401 Main Street, Suite 1500
                                                    Peoria, Illinois 61602
                                                    Telephone: (309) 671-7891
                                                    Facsimile: (309) 671-7898
                                                    Email: thomas_patton@fd.org

                           CERTIFICATE OF SERVICE

      I hereby certify that on May 23, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send

notification of the filing to Assistant United States Attorney Patrick Hansen.

                                       /s/ Thomas W. Patton
                                       THOMAS W. PATTON
                                       Federal Public Defender


                                          2
